DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted on 4-24-20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification

3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following title is suggested: “Cup Anemometer with Single Piece Rotor”

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 9 and 17 the limitation "…arms radiating from central hub", with respect to “central hub”.  There is insufficient antecedent basis for this limitation in the claim. 

Regarding claims 7, 15 and 19 the recitation “the plurality of cups is generally conical”, is ambiguous and overly broad. With emphasis on the phrase “generally conical”, this is a relative phrase and does not clearly define the shape of the cups. Moreover, it raises the question as to whether the cups are conical or not?

Claims 2-6, 8, 10-14, 16, 18 and 20 are rejected due to their dependency of rejected claims 1, 9 and 17

Allowable Subject Matter

5.	Claims 1, 9 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Regarding claims 1, 9 and 17, Valle teaches an anemometer apparatus having a single piece rotor. However Valle  does not anticipate nor render obvious an anemometer device comprising a single piece rotor comprising a plurality of cups attached to arms radiating from a central hub, the hub having a central opening therein for receiving the connector portion of the shaft with the threaded exterior surface of the connector portion extending beyond a top surface of the hub; and a cap having a central opening with a threaded internal surface for threadably engaging the threaded external surface of the connector portion of the shaft for coupling the cap, the rotor and the shaft for rotation together with respect to the housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20120266692 A1 ASYMMETRIC-CUP ANEMOMETER 
EP 1482312 A1 Robust anemometer with rotor and sensor, used on mobile crane, has single-piece rotor with cups connected directly to its central hub
US 4102188 A Portable anemometer with collapsible rotors 
US 4078426 A Anemometer
US 3815413 A ANEMOMETER WIND DIRECTION DAMPING SYSTEM


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE J ALLEN/Primary Examiner, Art Unit 2856